                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

                                                 )
VICTORIA N. ROBISON,                             )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )           Case No. 4:18-CV-178-ERW
                                                 )
NANCY A. BERRYHILL, Deputy                       )
Commissioner of Operations for                   )
Social Security, 1                               )
                                                 )
     Defendant.                                  )

                               MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner of Social Security (“Commissioner”) denying the application of Victoria

Robison (“Plaintiff”) for Disability Insurance Benefits (“DIB”) under Title II, 42 U.S.C. §§ 401,

et seq. Plaintiff has filed a brief in support of the Complaint (ECF 19) and Defendant has filed a

brief in support of the Answer (ECF 24).

                                       I. Procedural History

       Plaintiff filed her application for DIB under Title II of the Social Security Act on

February 12, 2015. Plaintiff claimed she became disabled on November 20, 2012, because of

fibromyalgia, bipolar disorder, conversion disorder, possible Sjogrens syndrome, anxiety, PTSD,

and IBS. (Tr. 215.) Plaintiff was initially denied relief on August 18, 2015. At Plaintiff’s

request, a hearing was held before an Administrative Law Judge (“ALJ”), at which Plaintiff and

a vocational expert testified. (Tr. 34-85.) After the hearing, by a decision dated April 19, 2017,

the ALJ found Plaintiff was not disabled. (Tr. 14-33.) On June 26, 2017, the Appeals Council

1
 Nancy A. Berryhill’s term as Acting Commissioner of Social Security expired in November
2017. She continues to lead the agency as Deputy Commissioner of Operations.
                                                 1
denied Plaintiff’s request for review of the ALJ’s decision. (Tr. 1-6.) Thus, the ALJ’s decision

stands as the final decision of the Commissioner.

       In this action for judicial review, Plaintiff claims the ALJ’s decision is not supported by

substantial evidence on the record as a whole. Specifically, Plaintiff argues: 1) the ALJ’s

determination that Plaintiff’s mental impairments were non-severe was not based upon

substantial evidence; and 2) the ALJ’s determination of residual functional capacity (RFC) was

not based upon substantial evidence.

       For the reasons that follow, the ALJ did not err in his determination.

                   II.    Medical Records and Other Evidence Before the ALJ

       With respect to the medical records and other evidence of record, the Court adopts

Plaintiff’s recitation of facts set forth in her Statement of Uncontroverted Facts (ECF 19 at 2-32)

and notes they are admitted in their entirety by the Commissioner (ECF 24-1). The Court also

adopts the additional facts set forth in the Commissioner’s Statement of Additional Facts (ECF

24-2) and notes they are unrefuted by Plaintiff. Together, these statements, as well as specific

facts discussed as needed to address the parties’ argument, provide a fair and accurate

description of the relevant record before the Court.

                                            III. Discussion

   A. Legal Standard

       To be eligible for disability insurance benefits under the Social Security Act, Robison

must prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001);

Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social

Security Act defines disability as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to



                                                  2
result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only if

[her] physical or mental impairment or impairments are of such severity that [she] is not only

unable to do [her] previous work but cannot, considering [her] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). ‘“If a claimant

fails to meet the criteria at any step in the evaluation of disability, the process ends and the

claimant is determined to be not disabled.”’ Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005)

(quoting Eichelberger v. Barnhart, 390 F.3d 584, 590–91 (8th Cir. 2004)). First, the claimant

must not be engaged in “substantial gainful activity.” 20 C.F.R. §§ 416.920(a), 404.1520(a).

       Second, the claimant must have a “severe impairment,” defined as “any impairment or

combination of impairments which significantly limits [claimant’s] physical or mental ability to

do basic work activities.” 20 C.F.R. §§ 416.920(c), 404.1520(c). ‘“The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on [his or] her ability to work.”’ Page

v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603,

605 (8th Cir. 2001)).

       Third, the claimant must establish that his or her impairment meets or equals an

impairment listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d). If the claimant has

one of, or the medical equivalent of, these impairments, then the claimant is per se disabled

without consideration of the claimant’s age, education, or work history. Id.



                                                   3
       Before considering step four, the ALJ must determine the claimant’s residual functional

capacity (RFC). 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is defined as “the most a claimant

can do despite her limitations.” Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20

C.F.R. § 404.1545(a)(1)). At step four, the ALJ determines whether the claimant can return to

her past relevant work, by comparing the claimant’s RFC with the physical and mental demands

of the claimant’s past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f),

416.920(a)(4)(iv), 416.920(f); McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). If the

claimant can still perform past relevant work, he will not be found to be disabled; if the claimant

cannot, the analysis proceeds to the next step. McCoy, 648 F.3d at 611.

       At step five, the ALJ considers the claimant’s RFC, age, education, and work experience

to see if the claimant can make an adjustment to other work in the national economy. 20 C.F.R.

§§ 416.920(a)(4)(v). If the claimant cannot make an adjustment to other work, then he will be

found to be disabled. 20 C.F.R. §§ 416.920(a)(4)(v), 404.1520(a)(4)(v). Through step four, the

burden remains with the claimant to prove that he is disabled. Brantley v. Colvin, No.

4:10CV2184 HEA, 2013 WL 4007441, at *3 (E.D. Mo. Aug. 2, 2013) (citation omitted). At step

five, the burden shifts to the Commissioner to establish the claimant maintains the RFC to

perform a significant number of jobs within the national economy. Id. “The ultimate burden of

persuasion to prove disability, however, remains with the claimant.” Meyerpeter v. Astrue, 902

F.Supp. 2d 1219, 1229 (E.D. Mo. 2012) (citations omitted).

       The Court must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance but enough that a reasonable person would find it adequate to support the



                                                 4
conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). Determining whether there

is substantial evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

       To determine whether the Commissioner's decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

1) the credibility findings made by the ALJ; 2) the plaintiff’s vocational factors; 3) the medical

evidence from treating and consulting physicians; 4) the plaintiff’s subjective complaints relating

to exertional and non-exertional activities and impairments; 5) any corroboration by third parties

of the plaintiff’s impairments; 6) the testimony of vocational experts, when required, which is

based upon a proper hypothetical question, which sets forth the claimant’s impairments. Stewart

v. Secretary of Health & Human Servs., 957 F.2d 581, 585–86 (8th Cir. 1992) (internal citations

omitted). See also Frederick v. Berryhill, 247 F. Supp. 3d 1014, 1018–19 (E.D. Mo. 2017).

       The Court must consider evidence that supports the Commissioner’s decision as well as

any evidence that fairly detracts from the decision. McNamara v. Astrue, 590 F.3d 607, 610 (8th

Cir. 2010). If, after reviewing the entire record, it is possible to draw two inconsistent positions

and the Commissioner has adopted one of those positions, the Court must affirm the

Commissioner’s decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012). The Court

may not reverse the Commissioner’s decision merely because substantial evidence could also

support a contrary outcome. McNamara, 590 F.3d at 610.

   B. The ALJ’s Decision

       The ALJ’s Decision conforms to the five-step process outlined above. The ALJ found

Plaintiff met the requirements of the Social Security Act through December 31, 2016, and that




                                                  5
she had not engaged in substantial gainful activity since November 20, 2012. 2 (Tr. 28.) The

ALJ found that Plaintiff’s degenerative disc and joint disease of the cervical spine, status post

micro discectomy and fusion at C-5-C6, and obesity were severe impairments, but that these

impairments did not meet or medically equal a listed impairment in 20 C.F.R. Part 404, Subpart

P, Appendix 1. (Tr. 19-21.) 3

       The ALJ found that through December 31, 2016, Plaintiff had the RFC to perform

sedentary work as defined in 20 CFR 404.1567(a), except Plaintiff cannot engage in any

overhead reaching or lifting bilaterally. (Tr. 21.) In making this finding, the ALJ summarized

the relevant medical records, as well as Plaintiff’s own statements regarding her abilities,

conditions and activities of daily living. While the ALJ found Plaintiff’s medically determinable

impairments could reasonably be expected to cause her alleged symptoms, she also found

Plaintiff’s statements about the intensity, duration and limiting effects of the symptoms were not

entirely consistent with the medical and other evidence in the record. (Tr. 23.)

       The ALJ determined that through the date last insured, Plaintiff was capable of

performing past relevant work as a customer relations clerk and an order clerk. (Tr. 26-27.)

The ALJ determined that this work did not require the performance of work-related activities

precluded by the claimant’s RFC. Id. In the alternative, at the hearing, the ALJ asked the

vocational expert to assume, in addition to the RFC stated above, that Plaintiff was limited

mentally to simple tasks requiring only simple decision making, few changes in the routine work



2
  At the hearing before the ALJ, Plaintiff noted she had amended her onset date of disability to
December 18, 2013, from November 20, 2012. The ALJ stated he had reviewed her amendment,
but did not reflect the amended date in his decision. Although this Court notes the discrepancy,
the onset date is not at issue in the analysis that follows.
3
  The ALJ additionally found that Plaintiff’s degenerative joint disease in the lumbar spine,
migraine headaches, fibromyalgia, depression, anxiety and PTSD were non-severe. (Tr. 19-20.)
Plaintiff challenges the ALJ’s finding that her mental impairments were non-severe.
                                                 6
setting, and no more than occasional interaction with supervisors, co-workers, and the general

public. Id. at 27. The ALJ found the vocational expert testimony to support a conclusion that

given this alternative hypothetical, Plaintiff could perform work as it exists in significant

numbers in the national economy, and specifically, as an addresser and document preparer. Id.

The ALJ therefore found Plaintiff not to be disabled. Id.

   C. Analysis of Issues Presented

          In her brief to the Court, Plaintiff argued that: 1) the ALJ’s determination that Plaintiff’s

mental impairments were non-severe was not based upon substantial evidence; and 2) the ALJ’s

determination of Plaintiff’s residual functional capacity (RFC) was not based upon substantial

evidence. The Court addresses each of Plaintiff’s proffered issues below.

          1. The ALJ erred in finding Plaintiff’s mental impairment non-severe.

          Plaintiff contends the ALJ’s determination that her mental impairments were non-severe

was not based upon substantial evidence. Plaintiff asserts “overwhelming evidence from the

medical record clearly shows that the Plaintiff had mental impairments that would have had more

than a minimal impact on her ability to work.” (ECF 19 at 38-39). Plaintiff specifically

challenges the ALJ’s determination that she had only mild functional limitations interacting with

others.

          The ALJ did not err in finding plaintiff's mental impairments were non-severe. A

physical or mental impairment must be established by medical evidence consisting of signs,

symptoms, and laboratory findings, not only by the claimant’s statement of symptoms. 20

C.F.R. § 404.1508. To be considered severe, an impairment must significantly limit a claimant’s

ability to do basic work activities. See 20 C.F.R. § 404.1520(c). An impairment is “nonsevere”

if it has no more than minimal impact on an individual's physical or mental ability to do basic



                                                    7
work activities. 20 C.F.R. §§ 404.1521(a) and 416.921(a). “Basic work activities” include

mental functions such as seeing, hearing, speaking, using judgment, responding appropriately to

coworkers and work situations, and understanding, carrying out and remembering simple

instructions. 20 C.F.R. § § 404.1521(b) and 416.921(b). Slight abnormalities that have no more

than minimal effect on a claimant’s ability to do basic work activities are not considered severe.

Hudson v. Bowen, 870 F.2d 1392, 1395 (8th Cir. 1989). It is the claimant’s burden to establish

that his impairment or combination of impairments are severe. Kirby, 500 F.3d at 707 (citing

Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000)). “Severity is not an onerous requirement

for the claimant to meet, . . . but it is also not a toothless standard.” Kirby, 500 F.3d at 708.

        In this case, the ALJ specifically addressed each of the four broad areas of mental

functioning set out in the disability regulations, known as the “Paragraph B Criteria.” The ALJ

found Plaintiff had mild restrictions in understanding, remembering or applying information,

mild restrictions in her social function, mild deficiencies in concentration, persistence or pace,

and mild limitations in adapting or managing oneself. These mild limitations typically indicate

that a mental impairment is not severe. 20 C.F.R. §§ 404.1520a (d)(1) and 416.920a(d)(1).

        The ALJ’s conclusions are borne out by the Court’s review of the record. Plaintiff’s

longitudinal treatment history reflects essentially normal mental status examinations. Plaintiff’s

treating physicians recorded that she exhibited a normal mood and affect. Pursuant to multiple

examinations, Plaintiff’s treating physicians noted she exhibited a normal mood and affect: Dr.

Jennifer Barbin (Plaintiff’s primary care physician), Dr. Richard DiValerio (Plaintiff’s treating

neurologists), Dr. Narsimha Muddasani (Plaintiff’s Psychiatrist), and Dr. Ranjan Malhotra

(Plaintiff’s eye doctor). Other treating physicians, Dr. Andrew Youkilis and neurologists, Dr.

Jumean Khaled and Dr. Richard Head, noted Plaintiff was awake, alert and oriented to person,



                                                   8
place and time. (Tr. 345, 495, 529, 558.) Plaintiff’s therapist, Bonny Thacker, and psychiatric

nurse practitioner, Josetta Wahwassuck, reported normal speech, a clear and goal-focused

thought process, good attention, concentration and an intact memory. (Tr. 652, 655, 657, 659,

661.)

        The record further establishes that Plaintiff’s symptoms were responsive to and improved

with medication. In February 2014, Plaintiff indicated to her primary care physician, Dr. Barbin,

that her depression symptoms were better since starting medication. (Tr. 384.) In October 2014,

Dr. Barbin noted Plaintiff attempted to decrease her meds, worsening her mood and affect. (Tr.

416.) In September 2015, Plaintiff was prescribed Abilify, and the following month she

reported her mood and relationship with her mother-in–law improved. (Tr. 654.) A month later,

Plaintiff’s mood worsened after she missed two doses of Abilify, but improved when she

resumed taking her medicine. (Tr. 659.) Evidence that medication improved and controlled

Plaintiff’s symptoms supports the ALJ’s determination that Plaintiff’s mental impairments were

non-severe. See Wildman v. Astrue, 596 F.3d 959, 965 (8th Cir. 2010) (impairment that can be

controlled by treatment or medication cannot be considered disabling); Moore v. Astrue, 572

F.3d 520, 524–25 (8th Cir. 2009) (claimant's ability to manage back and knee pain through

medication is inconsistent with alleged disabling level of pain).

        Plaintiff specifically takes issue with the ALJ’s conclusion that she had only mild

limitations in her social functioning. Plaintiff argues the medical and opinion evidence

establishes she was severely limited in her ability to interact with others, and therefore incapable

of performing past relevant work as a customer relations clerk and an order clerk—jobs that

required frequent social interaction. In support, Plaintiff contends the ALJ’s determination

conflicted with the evaluations of consulting psychologists, Thomas Spencer and J. Edd



                                                 9
Bucklew, and the medical source statement of psychiatric nurse practitioner Josetta

Wahwassuck. Both Dr. Spencer and Dr. Bucklew found Plaintiff demonstrated a moderate

impairment in her ability to interact socially. Nurse practitioner Wahwassuck indicated

Plaintiff’s ability to interact appropriately with the public, co-workers and supervisors would be

precluded 10-20 percent of an eight-hour workday. Plaintiff asserts the ALJ erred in assigning

each of these opinions “little weight.”

       While treating physicians are generally entitled to substantial weight, here, there are no

opinions regarding Plaintiff’s mental impairments from her treating physicians. 20 C.F.R. §§

404.1527(d) and 416.927(d).     Instead, the ALJ considered the opinions of a nurse practitioner, a

consultant psychologist for the agency and a state agency reviewing psychologist. As discussed

below, the ALJ explained why he chose to discount the opinions, and that explanation offered a

sufficient basis to support his decision. Coffman v. Berryhill, No. 4:16 CV 566 JMB, 2017 WL

3720074, at *15–16 (E.D. Mo. Aug. 29, 2017). Cf. Papesh v. Colvin, 786 F.3d 1126, 1132 (8th

Cir. 2015) (finding error when the ALJ offered no basis to give an opinion non-substantial

weight).

       First, as noted above, the medical source statement completed by Ms. Wahwassuck

indicated Plaintiff’s impairments would preclude her from performing most work-related

functions, including her ability to interact with co-workers, supervisors and the public, for 10 to

20 percent of the workday. (Tr. 706-08.) In discounting Ms. Wahwassuck’s opinion, the ALJ

took into consideration that she was not an “acceptable medical source” pursuant to 20 C.F.R. §

1527. “Social Security separates information sources into two main groups: acceptable medical

sources and other sources. It then divides other sources into two main groups: medical sources

and non-medical sources.” Sloan v. Astrue, 499 F.3d 883, 888 (8th Cir. 2007) (citing 20 C.F.R.



                                                 10
§§ 404.1502, 416.902). Nurse practitioners and therapists “are specifically listed as ‘other’

medical sources who may present evidence of the severity of the claimant’s impairment and the

effect of the impairments on the claimant’s ability to work.” Lacroix v. Barnhart, 465 F.3d 881,

887 (8th Cir. 2006) (citing 20 C.F.R. §§ 404.1513(d)(1), 416.913(d)(1)). Evidence provided by

“other sources” must be considered by the ALJ; however, the ALJ is permitted to discount such

evidence if it is inconsistent with the evidence in the record. See id. at 886–87; see also Raney v.

Barnhart, 396 F.3d 1007, 1010 (8th Cir. 2005) (“In determining what weight to give ‘other

medical evidence,’ the ALJ has more discretion and is permitted to consider any inconsistencies

found within the record.”) (citation omitted).

       With the above directives in mind, the Court finds the ALJ properly set forth adequate

reasons for giving little weight to the opinion of Ms. Wahwassuck. The ALJ was permitted to

discount her opinion because the record as a whole is largely inconsistent with the level of

dysfunction opined by Ms. Wahwassuck. As discussed above, the record reflects essentially

normal mental status examination findings by Plaintiff’s treating physicians supporting a

determination that her mental impairments are non-severe. Even Ms. Wahwassuck’s own

treatment notes are, to some extent, inconsistent with the restrictions she opined. For example,

Ms. Wahwassuck observed that Plaintiff had normal speech, a clear and goal-focused thought

process, good attention, concentration and an intact memory. (Tr. 655.) She also indicated

Plaintiff’s symptoms improved when she took her medication (Abilify). (Tr. 654.) The Court

finds the record is inconsistent with the broad spectrum deficit in every area of Plaintiff’s mental

functioning that Ms. Wahwassuck alleges. 4



4
 In discounting Ms. Wahwassuck’s opinion, the ALJ remarked that Plaintiff’s mental health
symptoms did not meet the 12-month durational requirement for a severe impairment under the
Social Security Act as Plaintiff did not commence treatment until August 2016. See 20 C.F.R.
                                                 11
       Substantial evidence also supports the ALJ’s determination to accord little weight to the

opinions of examining consultant psychologist Thomas Spencer and non-examining consultant

psychologist J. Edd Bucklew. Both opined Plaintiff had moderate limitations in her ability to

interact socially. As discussed above, however, Plaintiff’s longitudinal treatment record

supported a finding that Plaintiff had only mild limitations in mental functioning and therefore,

nonsevere mental impairments. Here, both opinions were inconsistent with the longitudinal

record. Given further that both psychologists were not treating sources, the Court finds the ALJ

was entitled to afford their opinions little weight. See 20 C.F.R. § 404.1527(c)(2); Shontos v.

Barnhart, 328 F.3d 418, 426 (8th Cir. 2003) (noting that, in general, more weight is given to

opinions of sources who have treated a claimant, and to those who are treating sources). See also

Koschnitzke v. Barnhart, E.D.Wis.2003, 293 F. Supp.2d 943 (the Commissioner may use

evidence from “other sources,” in a social security disability benefits case, to show the severity

of a claimant's impairments and how they affect his ability to work, but Commissioner is not

required to apply the stringent treating source rule in evaluating such opinions).

       The Court further notes Plaintiff’s own account of her social functioning supports the

ALJ’s determination she had mild limitations in this area. Plaintiff indicated she lived with her

husband, children and mother-in-law. Although Plaintiff conceded she had some issues with her

mother-in-law, she also acknowledged with the help of Abilify, her interactions with her



§§ 404.1509 and 416.909. However, the Court notes that while Plaintiff began treatment with
Ms. Wahwassuck in August 2016, the record indicates she had previously been a patient of
Psychiatrist Dr. Narsimha Muddasani from January 2014 through July 2016. Although the ALJ
misstates when Plaintiff commenced treatment, his observation is without impact as it was not
the sole basis for discounting Ms. Wahwassuck’s opinion, nor was it part of the ALJ’s discussion
of the paragraph B Criteria and determination that her mental impairments were non-severe in
nature. As addressed above, because Ms. Wahwassuck’s opinion constitutes evidence provided
by “other sources,” the ALJ was permitted to discount her opinion based upon its inconsistency
with the record as a whole.
                                                 12
improved. (Tr. 654.) Plaintiff stated she occasionally visited with friends, left her home to shop

and go to physical therapy every week. (Tr. 228.) Plaintiff indicated she had no problems

getting along with family, friends, neighbors and others. (Tr. 228.) As noted by the ALJ,

Plaintiff’s treating physicians consistently indicated Plaintiff was cooperative.

       Finally, to the extent Plaintiff specifically cites to other evidence supporting moderate

limitations, it was the ALJ’s duty to resolve conflicts in the evidence and the Court may not

substitute its opinion for the ALJ’s opinion. Phillips v. Colvin, 721 F.3d 623, 629 (8th Cir.

2013). While evidence that detracts from the ALJ’s decision should be considered, an

administrative decision is not subject to reversal simply because some evidence may support the

opposite conclusion. Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (citing Davis v. Apfel,

239 F.3d 962, 966 (8th Cir. 2001)).

       2. The ALJ’s residual functional capacity (RFC) was not based upon substantial

           evidence.

       The ALJ found Plaintiff had the RFC to perform sedentary work as defined in 20 CFR

404.1567(a), except Plaintiff could not engage in any overhead reaching or lifting bilaterally.

The RFC is defined as what the claimant can do despite his or her limitations, and includes an

assessment of physical abilities and mental impairments. 20 C.F.R. § 404.1545(a). The RFC is a

function-by-function assessment of an individual’s ability to do work related activities on a

regular and continuing basis. 1 SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). It is the ALJ’s

responsibility to determine the claimant’s RFC based on all relevant evidence, including medical

records, observations of treating physicians and the claimant’s own descriptions of her

limitations. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). A RFC determination




                                                 13
made by an ALJ will be upheld if it is supported by substantial evidence in the record. See Cox

v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

       Plaintiff contends the ALJ’s RFC was not based upon substantial evidence. Specifically,

Plaintiff maintains the ALJ erred in affording little weight to the opinion of Dr. Richard

Divalerio, Plaintiff’s treating rheumatologist, who opined Plaintiff was limited to less than

occasional reaching, handling, fingering, feeling, and to occasionally lifting and carrying five

pounds. (Tr. 590.) Plaintiff states Dr. Divalerio’s limitations are supported by evidence on the

record of her history of neck and shoulder pain. Plaintiff states had the ALJ properly weighed

Dr. DiValerio’s opinion and determined her RFC limited her to less than occasional reaching (in

front as well as overhead), handling, fingering and feeling, she would be precluded from

performing the jobs referenced by the ALJ in his decision.

       In determining whether a claimant is disabled, medical opinions are considered by the

ALJ together with the rest of the relevant evidence received. 20 C.F.R. § 404.1527(b). The

amount of weight given to a medical opinion is to be governed by a number of factors including

the examining relationship, the treatment relationship, supportability, consistency, specialization,

and other factors. 20 C.F.R. § 404.1527(c). “A treating physician’s opinion regarding an

applicant’s impairment will be granted controlling weight, provided the opinion is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the record.” Reece v. Colvin, 834 F.3d 904,

908-09 (8th Cir. 2016) (internal quotations omitted). 5 Although a treating physician’s opinion is

usually entitled to great weight, it ‘do[es] not automatically control, since the record must be

5
  The regulations describe a treating source as an “acceptable medical source who provides you,
or has provided you, with medical treatment or evaluation and who has, or has had, an ongoing
treatment relationship with you.” 20 C.F.R. § 404.1527(a)(2). The parties do not dispute Dr.
DiValerio is a “treating source.”
                                                  14
evaluated as a whole.’” Id. (quoting Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)). “A

treating physician’s own inconsistency may undermine his opinion and diminish or eliminate the

weight given his opinions.” Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015) (internal

quotations omitted). “Whether the ALJ gives the opinion of a treating physician great or little

weight, the ALJ must give good reasons for doing so.” Prosch, 201 F.3d at 1013 (citing 20 CFR.

§ 404.1527(d)(2)).

       The Court finds substantial evidence supports the ALJ’s reasoning that Dr. DiValerio’s

opinion was entitled to little weight. The ALJ concluded that although Dr. DiValerio had a

history of treating Plaintiff, the severe limitations opined by him were not “supported by the

medical record as a whole or even by his own treatment notes.” (Tr. 24.) As set forth in detail

by the ALJ, various treating physicians examined Plaintiff’s cervical spine and noted she had full

range of motion, normal strength, normal reflexes and no trigger point tenderness. Dr. Saulat

Mushtaq, Dr. Barbin, Dr. Youkilis, and Dr. Head recorded normal findings with regard to

Plaintiff’s cervical spine, shoulders and hands. These essentially normal findings do not support

the pervasive restrictions opined by Dr. DiValerio.

       Moreover, to the extent Dr. DiValerio’s opinion was based upon Plaintiff’s own account

of her symptoms, the ALJ addressed Plaintiff’s subjective reports and found they were

inconsistent with the medical evidence. See Wagner v. Astrue, 499 F.3d 842, 851(8th Cir. 2007)

(when determining a claimant’s RFC, the ALJ must necessarily evaluate the consistency of the

claimant’s subjective complaints with the evidence of record). Here, Plaintiff’s testimony about

her severe limitations is not corroborated by her multiple physical examinations. For example,

as noted by the ALJ, although Plaintiff ambulated with a wheeled walker, there was no

indication in the record she was directed or written a prescription by a physician to do so.



                                                15
Plaintiff’s treating neurologist, Dr. Head, found nothing in his March 2016 examination of

Plaintiff to explain her need for a walker or generalized extreme complaints. (Tr. 601.)

       The ALJ’s assertion that Dr. DiValerio’s opinion was inconsistent with his own

examination notes is likewise borne out by the Court’s review of the record. In May 2015, Dr.

DiValerio noted his examination of Plaintiff’s cervical spine was normal. (Tr. 350.) In May

and June 2016, Dr. DiValerio stated Plaintiff had no tenderness, swelling, deformities,

instability, subluxations, weakness, or atrophy involving her hands (Tr. 584, 587) and noted both

hands had full and painless free range of motion. Further, during both the May and June exams,

Dr. DiValerio observed Plaintiff had no muscle tenderness or trigger points involving her

cervical spine. (Tr. 584, 587). In September and December of 2016, Dr. Di Valerio reported

slight cervical tenderness to palpation, but again observed no tenderness, swelling, deformities,

instability, subluxations, weakness, or atrophy involving her hands and intact and pain free range

of motion in all small hand joints. (Tr. 626, 629.) As the restrictions set forth in Dr. DiValerio’s

opinion are undermined by his treatment notes, the ALJ was further entitled to afford his opinion

diminished weight.

       Because Dr. DiValerio’s opinion is inconsistent with substantial evidence in the record,

the Court finds the ALJ did not err in affording it little weight. Nor did the ALJ err in

subscribing “great weight” to Dr. David Marty’s opinion. Dr. Marty concluded Plaintiff had no

limitations handling, fingering or feeling, but was limited in her ability to reach overhead

bilaterally. The ALJ incorporated this reaching limitation into Plaintiff’s RFC. The ALJ

explained that he afforded great weight to Dr. Marty’s opinion because it was consistent with and

supported by the medical record as a whole, including Plaintiff’s generally normal physical




                                                 16
examination results. The Court agrees and finds the ALJ’s conclusion was borne out by its

review of the record.

       3. Conclusion

       When reviewing an adverse decision by the Commissioner, the Court’s task is to

determine whether the decision is supported by substantial evidence on the record as a whole.

Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial evidence is defined to include

such relevant evidence as a reasonable mind would find adequate to support the Commissioner's

conclusion.” Id. Where substantial evidence supports the Commissioner’s decision, this Court

may not reverse the decision merely because substantial evidence exists in the record that would

have supported a contrary outcome or because another court could have decided the case

differently. Id. See also Buckner, 646 F.3d 549, 556 (8th Cir. 2011); Gowell v. Apfel, 242 F.3d

793, 796 (8th Cir. 2001).

       For the reasons set out above, a reasonable mind can find the evidence of record

sufficient to support the ALJ’s determination that Plaintiff was not disabled. Because substantial

evidence on the record as a whole supports the ALJ’s decision, it must be affirmed. Davis, 239

F.3d at 966. The Court may not reverse the decision merely because substantial evidence exists

that may support a contrary outcome.

       Accordingly,

       IT IS HEREBY ORDERED that that the decision of the Commissioner is affirmed, and

Victoria Robison’s complaint is dismissed with prejudice.

       A separate Judgment is entered herewith.

       So ordered this 6th day of May, 2019.




                                                17
E. RICHARD WEBBER
SENIOR UNITED STATES DISTRICT JUDGE




18
